UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1171


CHRISTOPHER F. GOAD, SR.,

                Plaintiff - Appellant,

          v.

WILLIAM R. GRAY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00326-REP)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Fred Goad, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher F. Goad, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil action for lack of diversity jurisdiction.

We   have    reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Goad v. Gray, No. 3:10-cv-00326-REP (E.D. Va. Nov. 15,

2010).      We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented    in   the    materials

before   the   court    and   argument     would   not     aid   the   decisional

process.



                                                                         AFFIRMED




                                       2